DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
PLEASE NOTE: The preliminary amendment November 12, 2019 was and has been acknowledged.
Examiner respectfully disagrees with Applicants’ assertion- Applicant can find no teaching or suggestion by Yadav of “weighting the first wireless signal classification and weighting the second wireless signal classification,” nor “merging the weighted first wireless signal classification and the weighted second wireless signal classification to arrive at a classification result,” as recited by amended claim 2- for the same reasons set forth in the Office Action dated September 21, 2020.  Figure 3 of NPL Yadav show H sub 1 which corresponds to the presence of a signal.  H sub 1 comes as a result of scoring or weighting the detected signals.  The 3rd page, III. “Proposed Hybrid Detector” of Yadav teaches  hybrid or cooperative sensing comprising energy detection (ED) and cyclostationary detection (First Order (FOD) and Second Order (SOD)).  If the ED is not sure about the presence of a PU signal then the FOD or SOD is applied.  This is evidence of the use of both the ED process and the cyclostationary process which is a merging of the two processes.
Moreover, Applicant can find no teaching or suggestion by Yadav of first and second wireless signal classifications, where the first classification is “responsive to blocks of radio frequency (RF) measurements” and the second classification is “responsive to a portion of the blocks of RF measurements,” (emphasis added) as recited by amended claim 2-for the same reasons set forth in the Office Action dated September 21, 2020.  The 3rd Page, III. “Proposed Hybrid Detector” of Yadav teaches energy detection (ED), which comprises RF measurements of the spectrum over a period of time.  The 4th Page, Figure 3, First Column and Second Column of Yadav teaches that the RF measurements that are missed are conducted via the cyclostationary processes (FOD, SOD) thus rendering a scenario of a second classification responsive to a part or portion of RF measurements.  The motivation for modifying the system of Livsics with the above features of Yadav is for the purpose of improving the accuracy of detection as taught by Yadav.
Examiner respectfully disagrees with Applicants’ assertion-Applicant can find no teaching or suggest by Lee of “defining a new known signal class using shift-invariant feature representations of the learned wireless signal classifier,”-for the same reasons set forth in the Office Action dated September 21, 2020.  Lee teaches in Section 0051 cyclostationarity as the classifier, which is the learned classifier.  Section 0051 also teaches an harmonic series representation using shift-invariant representations for classification.  This feature is therefore taught.  Livsics, like Lee, teaches cognitive radio technology and signal classification.  One of ordinary skill in the art would look to the classification functions of Lee to modify the classification function of Livsics for the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner respectfully disagrees with Applicants’ assertion-Claim 12 is independently allowable at least because Applicant can find no teaching or suggestion, literally or inherent, “clustering signals of the wireless environment for the at least one known signal class, wherein at least some of the clustered signals were present in parts of the frequency spectrum other than the first part of the frequency spectrum,” including the recitation of claim 11 of “monitoring the wireless environment using at least one known signal class derived from a learned wireless signal classifier trained using a signal present in a first part of a frequency spectrum.”-for the same reasons set forth in the Office Action dated September 21, 2020.  The signal(s) used to derive the known signals in Xu can be present in different parts of the spectrum as indicated by the time-frequency-energy-phase maps.  Additionally, the signal mixture of Xu reads on the claimed clustering of signals.  The signals in the mixture can be in different parts of the spectrum.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, 16, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks) 
Regarding Claim 2, Livsics teaches a method of monitoring a wireless environment comprising: monitoring a wireless environment for known signal classes (Sections 0015 – 0017, wireless environment is monitored for signal detection and classification); classifying a signal of the monitored wireless environment according to the classification result (Sections 0015 – 0017, wireless environment is monitored for signal detection and classification)
  Livsics does not teach receiving a first wireless signal classification, the first wireless signal classification responsive to blocks of radio frequency (RF) measurements of a wireless spectrum over a period of time; receiving a second wireless signal classification, the second wireless signal classification responsive to a portion of the blocks of RF measurements; weighting the first wireless signal classification and weighting the second wireless signal classification; and merging the weighted first wireless signal classification and the weighted second wireless signal classification to arrive at a classification result.
rd Page, III. Proposed Hybrid Detector, energy detection (ED) comprises RF measurements of the spectrum over a period of time); receiving a second wireless signal classification, the second wireless signal classification responsive to a portion of the blocks of RF measurements (4th Page, Figure 3, First Column and Second Column, the RF measurements that are missed are conducted via the cyclostationary processes (FOD, SOD), which is the second classification process, thus the RF measurements which were not missed are discarded); weighting the first wireless signal classification and weighting the second wireless signal classification (Figure 3, H sub 1 corresponds to the presence of a signal respectively, H sub 1 comes as a result of scoring or weighting the detected signals); and merging the weighted first wireless signal classification and the weighted second wireless signal classification to arrive at a classification result (3rd Page, III. Proposed Hybrid Detector teaches the first classification process (ED), 4th Page, Figure 3, First Column and Second Column, the ED process and FOD, SOD processes are combined or merge to provide a hybrid detection or cooperative sensing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Livsics with the above features of Yadav for the purpose of improving the accuracy of detection as taught by Yadav.
Regarding Claim 15, Livsics teaches a system, the system comprising: a radio; and a signal classifier, the signal classifier configured to: detect signals of a wireless 
 Livsics does not teach an energy-based detector configured to analyze an entire set of measurements and generate a first signal classification result; a cyclostationary-based detector configured to analyze less than the entire set of measurements and generate a second signal classification result; and a classification merger module configured to merge the first signal classification result and the second signal classification result.
Yadav, which also teaches cognitive radio, teaches an energy-based detector configured to analyze an entire set of measurements and generate a first signal classification result (3rd Page, III. Proposed Hybrid Detector, energy detection (ED) comprises RF measurements of the spectrum over a period of time); a cyclostationary-based detector configured to analyze less than the entire set of measurements and generate a second signal classification result (4th Page, Figure 3, First Column and Second Column, the RF measurements that are missed are conducted via the cyclostationary processes (FOD, SOD) thus the RF measurements which were not missed are discarded); and a classification merger module configured to merge the first signal classification result and the second signal classification result (3rd Page, III. Proposed Hybrid Detector, 4th Page, Figure 3, First Column and Second Column, the ED process and FOD, SOD processes are combined or merge to provide a hybrid detection or cooperative sensing).

Regarding Claim 16, The above Livsics combination teaches all of the claimed limitations recited in Claim 15.  Yadav further teaches a data reducer configured to receive the entire set of measurements and discard a portion of the entire set of measurements; and a feature calculator configured to identify cyclostationary features of measurements received from the data reducer (4th Page, Figure 3, First Column and Second Column, the RF measurements that are missed are conducted via the cyclostationary processes (FOD, SOD) thus the RF measurements which were not missed are discarded).
Regarding Claim 25, The above Livsics combination teaches all of the claimed limitations recited in Claim 15.  Livsics further teaches wherein the signal classifier is configured to receive radio-frequency measurements for the wireless environment at which the radio is deployed (Sections 0035, 0036, radio or device would need to be in the radio environment in which it scans).

Claims 3 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks), as applied to Claim 2 set forth above, and further in view of Roberts et al. (US 2015/0087347) 

The above Livsics combination does not teach classifying at least one wireless signal responsive to one or more predefined patterns.
Roberts, which also teaches cognitive radio, teaches classifying at least one wireless signal responsive to one or more predefined patterns (Section 0033).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Roberts for the purpose of improving spectrum allocation as taught by Roberts.
Regarding Claim 4, The above Livsics combination teaches all of the claim limitations recited in Claim 3.  Yadav further teaches receiving the blocks of RF measurements; performing feature-based detection on the portion of the blocks of RF measurements; and classifying at least one wireless signal responsive to the feature-based detection and one or more signal models (Page 3, Figures 1, 2, Page 4, IV Cooperative Spectrum Sensing, FOD and SOD processes provide feature based detection, a particular signal model will render a signal above a threshold).
Regarding Claim 5, The above Livsics combination teaches all of the claim limitations recited in Claim 4.  Yadav further teaches selecting a block of the blocks of RF measurements; and processing the selected block to emphasize one or more 
Regarding Claim 6, The above Livsics combination teaches all of the claim limitations recited in Claim 5.  Yadav further teaches determining one or more spectral correlation functions associated with the one or more cyclostationary features (Page 3, C, Second-order cyclostationary detection (SOD) technique, SOD comprises a correlation process).

Claims 9, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of Thommana et al. (US 8,938,202) and further in view of Lee et al. (US 2013/0336425)
Regarding Claim 9, Livsics teaches a method of monitoring a wireless environment, comprising: monitoring a wireless environment for known signal classes (Sections 0015 – 0017, wireless environment is monitored for signal detection and classification).
Livsics does not teach detecting an unknown signal of the wireless environment; training a learned wireless signal classifier using the detected unknown signal; defining a new known signal class using shift-invariant feature representations of the learned wireless signal classifier; and adding the new known signal class to the known classes used for monitoring the wireless environment.
Livsics teaches the base process of detecting signals of the monitored wireless environment, which the claimed invention can be seen as an improvement in detecting one or more unknown signals; training a learned wireless signal classifier using the 
	Thommana teaches the known technique detecting signals of the monitored wireless environment comprises detecting one or more unknown signals (Col. 3 lines 40 – 50); training a learned wireless signal classifier using the detected unknown signal (Col. 3 lines 40 – 50); and adding the new known signal class to the known classes used for monitoring the wireless environment (Col. 3 lines 40 – 50) that is applicable to the base process of Livsics. 
Thommana’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Livsics and the results would have been predictable and resulted in more efficient operational power use, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Lee, which also teaches cognitive radio technology, teaches defining a new known signal class using shift-invariant feature representations of the learned wireless signal classifier (Section 0051).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Lee for the purpose of significantly improving detection performance as taught by Lee.

Livsics does not teach detecting an unknown signal of the wireless environment monitored by the radio; train a learned wireless signal classifier using the detected unknown signal; define a new known signal class using shift-invariant feature representations of the learned wireless signal classifier; and add the new known signal class to the known classes used for monitoring the wireless environment.
Livsics teaches the base process of detecting signals of the monitored wireless environment, which the claimed invention can be seen as an improvement in detecting one or more unknown signals; training a learned wireless signal classifier using the detected unknown signal; and adding the new known signal class to the known classes used for monitoring the wireless environment
	Thommana teaches the known technique detecting signals of the monitored wireless environment comprises detecting one or more unknown signals (Col. 3 lines 40 – 50); training a learned wireless signal classifier using the detected unknown signal (Col. 3 lines 40 – 50); and adding the new known signal class to the known classes used for monitoring the wireless environment (Col. 3 lines 40 – 50) that is applicable to the base process of Livsics. 
Thommana’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Livsics and the results would have been predictable and resulted in more efficient operational power use, which is an improved process. 

Lee, which also teaches cognitive radio technology, teaches defining the new known signal class using shift-invariant feature representations of the learned wireless signal classifier (Section 0051).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Lee for the purpose of significantly improving detection performance as taught by Lee.
Regarding Claim 26, The above Livsics combination teaches all of the claimed limitations recited in Claim 24.  Livsics further teaches a known signal classifier configured to detect and classify a signal of the wireless environment or another wireless environment responsive to known signal classes (Sections 0015 – 0017, wireless environment is monitored for signal detection and classification).   Lee further teaches wherein the known signal classes comprise the new known signal class (Section 0051).  The combination of Livsics and Lee teaches a known signal classifier configured to detect and classify a signal of the wireless environment or another wireless environment responsive to known signal classes, wherein the known signal classes comprise the new known signal class.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of Thommana et al. (US 8,938,202) in view of Lee et , as applied to Claim 9 set forth above, and further in view of Du et al. (US 2010/0266002)
Regarding Claim 10, The above Livsics combination teaches all of the claimed limitations recited in Claim 9.  The Livsics combination does not teach defining the new known signal class using an alpha-profile derived from a Spectral Correlation Function.
Du, which also teaches cognitive radio technology, teaches defining the new known signal class using an alpha-profile derived from a Spectral Correlation Function (Section 0037, there are shifts in frequency by alpha).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Du as said features applies to cyclostationary processes.

Claims 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of Thommana et al. (US 8,938,202) in view of Lee et al. (US 2013/0336425), as applied to Claim 9 set forth above, and further in view of Xu et al. (US 8,958,764)
Regarding Claim 11, The above Livsics combination teaches all of the claimed limitations recited in Claim 9.  Livsics does not teach wherein the monitoring the wireless environment for known signal classes comprises monitoring the wireless environment using at least one known signal class derived from a learned wireless signal classifier trained using a signal present in a first part of a frequency spectrum.
Xu, which also teaches cognitive radio technology, teaches wherein the monitoring the wireless environment for known signal classes comprises monitoring the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Xu for the purpose of providing a less expensive means for signal classification as taught by Xu.
Regarding Claim 12, The above Livsics combination teaches all of the claimed limitations recited in Claims 11.  Xu further teaches clustering signals of the wireless environment for the at least one known signal class, wherein at least some of the clustered signals were present in parts of the frequency spectrum other than the first part of the frequency spectrum (Cols. 14 lines 61 – 67, 15 lines 1 – 3, the signal mixture is the cluster, the signals in the mixture can be present in different parts of the spectrum).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks), as applied to Claim 2 set forth above, and further in view of Tamizhmani et al. (US 2014/0106801)
Regarding Claim 13, The Livsics combination teaches all of the claimed limitations recited in Claim 2.  The Livsics combination does not teach classifying an unknown signal as noise or a signal using a learned noise/signal classifier, wherein the 
Tamizhmani, which also teaches cognitive radio technology, teaches classifying an unknown signal as noise or a signal using a learned noise/signal classifier, wherein the learned noise/signal classifier was trained using supervised learning techniques to distinguish between noise and signals (Section 0043, interference comprises noise).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Tamizhmani for the purpose of providing a device that is capable of predicting general environment conditions where changes can be quite random, such an interference levels where the interference is a stochastic process as taught by Tamizhmani.

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks), as applied to Claim 15 set forth above, and further in view of Xu et al. (US 8,958,764)
Regarding Claim 17, The above Livsics combination teaches all of the claimed limitations recited in Claim 15.  The above Livsics combination does not teach wherein the signal classifier comprises a data store having stored thereon signal class models, and further wherein the signal class models are indicative of cyclostationary features of one or more predefined wireless signal protocols.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Xu for the purpose of providing a less expensive means for signal classification as taught by Xu.
Regarding Claim 18, The above Livsics combination teaches all of the claimed limitations recited in Claim 17.  Xu further teaches wherein at least one of the signal class models is a one-class support vector machine model (Cols. 14 lines 58 – 67, 15 lines 1 – 3, a variety of different signal can be detected thus providing multiple signal class models which comprises at least a one class model such as an FM signal class).

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks), as applied to Claim 15 set forth above, and further in view of Tamizhmani et al. (US 2014/0106801)
Regarding Claims 19, 20, The Livsics combination teaches all of the claimed limitations recited in Claims 15, 19.  The Livsics combination does not teach classifying an unknown signal as noise or a signal using a learned noise/signal classifier, wherein 
Tamizhmani, which also teaches cognitive radio technology, teaches classifying an unknown signal as noise or a signal using a learned noise/signal classifier, wherein the learned noise/signal classifier was trained using supervised learning techniques to distinguish between noise and signals (Section 0043, interference comprises noise).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Tamizhmani for the purpose of providing a device that is capable of predicting general environment conditions where changes can be quite random, such an interference levels where the interference is a stochastic process as taught by Tamizhmani.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livsics et al. (US 2009/0047920) in view of NPL Yadav et al. (“Hybrid Cooperative Spectrum Sensing and Cyclostationary Detection for Cognitive Radio Networks), as applied to Claim 15 set forth above, and further in view of Xu et al. (US 8,958,764)
Regarding Claim 21, The Livsics combination teaches all of the claimed limitations recited in Claim 15.  The Livsics combination does not teach wherein the monitoring the wireless environment for known signal classes comprises monitoring the wireless environment using at least one known signal class derived from a learned wireless signal classifier trained using a signal present in a first part of a frequency spectrum.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Livsics combination with the above features of Xu for the purpose of providing a less expensive means for signal classification as taught by Xu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
February 19, 2021